IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                   Magistrate Judge Craig B. Shaffer

Civil Action No. 10-cv-00057-REB-CBS

WILDEARTH GUARDIANS,

        Plaintiff,

v.

KEN SALAZAR,
in his official capacity as United States Secretary of the Interior,

        Defendant.


                     ORDER SETTING RULE 16(b) SCHEDULING CONFERENCE
                             AND RULE 26(f) PLANNING MEETING


        The above captioned case has been referred to Magistrate Judge Craig B. Shaffer by District Judge
Robert E. Blackburn, pursuant to the Order of Reference filed January 21, 2010. See 28 U.S.C.
§636(b)(1)(A) and (B) and FED.R.CIV.P. 72(a) and (b).

IT IS HEREBY ORDERED:

        (1) The court shall hold a FED.R.CIV.P. 16(b) scheduling and planning conference on

                                             March 17, 2010, at
                                         10:00 a.m. (Mountain Time)


The conference shall be held in Courtroom A-402, Fourth Floor, of the Alfred A. Arraj U.S. Courthouse,
901 19th Street, Denver, Colorado. If this date is not convenient for any party1, he or she shall confer with
opposing parties and contact the court to reschedule the conference to a more convenient time. Please
remember that anyone seeking entry into the Alfred A. Arraj United States Courthouse will be
required to show valid photo identification. See D.C.COLO.LCivR 83.2B.

       A copy of instructions for the preparation of a scheduling order and a form scheduling order can
be downloaded from the “Forms” section on the Court’s website


        1
        The term “party” as used in this Order means counsel for any party represented by a
lawyer, and any pro se party not represented by a lawyer.
(http://www.cod.uscourts.gov/Forms.aspx) under the heading “Standardized Order Forms”. Effective
December 1, 2009, the court modified the standard scheduling order and added a specialized scheduling
order for administrative record review matters. Parties shall submit a proposed scheduling order that
complies with the Local Rules in effect after December 1, 2009.

        The parties shall submit their proposed scheduling order, pursuant to District of Colorado
Electronic Case Filing (“ECF”) Procedures V.L., on or before:

                                       5:00 p.m. (Mountain Time) on
                                              March 12, 2010


       (2) In preparation for the scheduling/planning conference, the parties are directed to confer in
accordance with FED.R.CIV.P. 26(f), on or before:

                                              February 24, 2010


The court strongly encourages the parties to meet face to face, but should that prove impossible, the parties
may meet by telephone conference. All parties are jointly responsible for arranging and attending the Rule
26(f) meeting.

         During the Rule 26(f) meeting, the parties shall discuss the nature and basis of their claims and
defenses and the possibilities for a prompt settlement or resolution of the case, make or arrange for the
disclosures required by FED.R.CIV.P. 26(a)(1), and develop their proposed scheduling/discovery plan. The
parties should also discuss the possibility of informal discovery, such as conducting joint interviews with
potential witnesses, joint meetings with clients, depositions via telephone, or exchanging documents
outside of formal discovery.

          In those cases in which: (i) the parties’ substantive allegations involve extensive computer-
generated records; (ii) a substantial amount of disclosure or discovery will involve information or records
in electronic form (i.e., e-mail, word processing, databases); (iii) expert witnesses will develop testimony
based in large part on computer data and/or modeling; or (iv) any party plans to present a substantial
amount of evidence in digital form at trial, the parties shall confer regarding steps they can take to preserve
computer records and data, facilitate computer-based discovery and who will pay costs, resolve privilege
issues, limit discovery costs and delay, and avoid discovery disputes relating to electronic discovery. The
parties shall be prepared to discuss these issues, as appropriate, in the proposed Scheduling Order and at
the scheduling and planning conference.

         These are the minimum requirements for the Rule 26(f) meeting. The parties are encouraged to
have a comprehensive discussion and are required to approach the meeting cooperatively and in good
faith. The parties are reminded that the purpose of the Rule 26(f) meeting is to expedite the disposition of
the action, discourage wasteful pretrial activities, and improve the quality of any eventual trial through


                                                       2
more thorough preparation. The discussion of claims and defenses shall be a substantive, meaningful
discussion.

        The parties are reminded that pursuant to FED.R.CIV.P. 26(d), no discovery shall be sought prior to
the Rule 26(f) meeting. The parties are reminded that they may begin formal discovery immediately after
the Rule 26(f) conference. Parties are also on notice that District Judge Blackburn will make every effort
to schedule this matter for trial within fifteen (15) months from the filing of the complaint.

        (3) The parties shall comply with the mandatory disclosure requirements of FED.R.CIV.P. 26(a)(1)
on or before:

                                               March 12, 2010


Counsel and parties are reminded that mandatory disclosure requirements encompass computer-based
evidence which may be used to support claims or defenses. Mandatory disclosures must be supplemented
by the parties consistent with the requirements of FED.R.CIV.P. 26(e). Mandatory disclosures and
supplementation are not to be filed with the Clerk of the Court.

         (4) This matter also is referred to Magistrate Judge Shaffer for settlement purposes and with the
authority to convene such settlement conferences and direct related procedures as may facilitate resolution
of this case. The scheduling and planning conference is not a settlement conference, and no client
representative is required to appear. Nonetheless, to facilitate an early evaluation for the possibility of
settlement, parties shall e-mail a brief (15 pages or less including any attachments) Confidential Settlement
Statement in PDF format to Shaffer_Chambers@cod.uscourts.gov on or before 5:00 p.m. (Mountain
Time) on March 12, 2010. This statement shall briefly outline the facts and issues involved in the case,
and the possibilities for settlement, including any settlement authority from the client. Confidential
settlements that are over fifteen (15) pages are to be submitted to the court as hard copies and shall be
delivered to the office of the Clerk of the Court in an envelope marked “PRIVATE PER MAGISTRATE
JUDGE SHAFFER’S ORDERS”.

        (5) All parties are expected to be familiar with the United States District Court for the District of
Colorado Local Rules of Practice (D.C.COLOL.CIVR.). Copies are available through the District Court’s
web site: www.cod.uscourts.gov.

       All out-of-state counsel shall comply with D.C.COLOL.CIVR. 83.3 prior to the
Scheduling/Planning Conference.




                                                       3
DATED at Denver, Colorado, this 4th day of February, 2010.

                                                      BY THE COURT:




                                                      s/Craig B. Shaffer
                                                      Craig B. Shaffer
                                                      United States Magistrate Judge




                                                 4